United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3475
                        ___________________________

                              John Vincent Mackovich

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: July 7, 2015
                                Filed: July 13, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     John Vincent Mackovich appeals from the judgment entered by the District
     1
Court following a bench trial in this Federal Tort Claims Act suit arising out of an

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
alleged slip-and-fall accident at the United States Medical Center for Federal
Prisoners in Springfield, Missouri. Following careful review, we conclude that the
court’s factual findings and credibility determinations are not clearly erroneous and
that the court correctly stated and applied Missouri premises-liability law. See
Wright v. St. Vincent Health Sys., 730 F.3d 732, 737 (8th Cir. 2013) (discussing the
standard for reviewing a judgment entered after a bench trial and noting that factual
findings are reviewed for clear error while legal conclusions are reviewed de novo);
Moore v. Novak, 146 F.3d 531, 535 (8th Cir. 1998) (quoting the Supreme Court’s
explanation of why a trial judge’s evaluation of witness credibility can virtually never
amount to clear error); Stanley v. City of Independence, 995 S.W.2d 485, 487 (Mo.
1999) (setting forth the elements of a negligence claim under Missouri law); Huxoll
v. McAlister’s Body & Frame, Inc., 129 S.W.3d 33, 35 (Mo. Ct. App. 2004) (per
curiam) (recognizing that the possessor of land has no duty to protect invitees from
open and obvious dangers “unless the landowner should anticipate the harm despite
the obviousness of the risk”).

      We affirm.
                        ______________________________




                                          -2-